Citation Nr: 1635509	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from February 1957 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  At his hearing, the Veteran waived consideration of additional evidence submitted by the Agency of Original Jurisdiction (AOJ).

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an evaluation in excess of 60 percent for heart disability and in excess of 50 percent for anxiety disorder have been raised in statements and sworn testimony by the Veteran.  These matters are REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks TDIU.  Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  In this case, the Veteran clearly meets the schedular requirements.  He is service connected for heart disorder (60 percent); anxiety (50 percent); and gastrectomy for duodenal ulcer (40 percent).  His combined disability evaluation is 90 percent.

However, the record is incomplete and, as such, the Board is unable to determine "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board believes remand is necessary to obtain VA examination of the Veteran's disabilities which addresses the functional impact these conditions have on the Veteran's ability to perform the physical and metal acts required for employment.  It is noted that VA examinations of the Veteran's mental disorder and heart were last conducted in 2010, roughly 6 years ago, and both statements and testimony suggest that these conditions have worsened since the last VA examinations and prevent the Veteran from working.  Additionally, roughly 6 years of VA treatment records are missing from the claim file.  The record contains VA treatment records dated since 2010, with the exception of some a June 2016 treatment record obtained by the Veteran and submitted at his Board hearing.

Furthermore, the Board observes that a VA primary care staff physician indicated in a June 2016 treatment note that, in his opinion, the Veteran was unemployable given his age and medical issues combined with his current mental status.  However, the Board may not rely on this medical opinion because there are no details regarding functional impairment caused by service-connected disability and because the examiner relied on age, at least in part, to arrive at his conclusion.  While consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, age or impairment caused by non-service-connected disabilities are not appropriate considerations in a TDIU claim.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all updated VA treatment records dated since 2010.

2.  The Veteran should be scheduled for VA examinations to evaluate the functional impairment caused by his service-connected disabilities on his ability to obtain and retain substantially gainful employment, to include the effect, if any, of medications for those conditions.  The physical and/or mental limitations imposed by the service-connected disorders that would impact employability, if any, should be clearly identified.  The examiner is responsible for providing a full description of the effects of disability upon the Veteran's ordinary activities.  The claims file must be reviewed and noted in the reports of examination.

3.  The AOJ should review the VA examination reports to ensure the requested information is provided or return for such.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the TDIU claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




